                           Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 1 of 9



                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      ALLISON L. SHRALLOW, SB#272924
                    3   Email: Allison.Shrallow@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant GOODFELLOW TOP GRADE CONSTRUCTION, LLC
                      (erroneously sued as Goodfellow Top Grade)
                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                   10

                   11 TRINA HILL,                                     CASE NO. 4:18-cv-01474-HSG

                   12                      Plaintiff,                 DEFENDANT’S OPPOSITION TO
                                                                      PLAINTIFF’S MOTION IN LIMINE NO. 1
                   13             vs.                                 REGARDING PRESCRIBED
                                                                      MEDICATION AND JEWELRY
                   14 GOODFELLOW TOP GRADE,

                   15                      Defendant.                 Trial Date: September 9, 2019

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4814-9500-3807.1                            1                            4:18-cv-01474-HSG
BISGAARD                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                             MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                            Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 2 of 9



                    1                           MEMORANDUM OF POINTS AND AUTHORITIES

                    2 I.         INTRODUCTION

                    3            Plaintiff is generally correct that her use of prescription mediations (Norco and Valium) is

                    4 not relevant to her claims or Goodfellow’s defenses, except as it applies to her claim for emotional

                    5 distress. What is relevant is Plaintiff’s illegal sale of prescription mediation (Norco and Valium)

                    6 and her use and/or consumption of marijuana both a day before and contemporaneously during her

                    7 employment with Goodfellow, both of which would disqualified Plaintiff from working for

                    8 Goodfellow in the first place and thus go to the heart of the employment relationship, and if

                    9 proven, would shield Goodfellow from liability on Plaintiff’s discrimination claims. Both of these

                   10 actions are relevant to Goodfellow’s after-acquired evidence defense and will not cause unfair

                   11 prejudice, confuse the issues, or mislead the jury and are not being presented as character

                   12 evidence.

                   13 II.        LEGAL ARGUMENT

                   14            Goodfellow intends to produce evidence to prove its after-acquired evidence defense based

                   15 on (1) Plaintiff’s use and/or consumption of marijuana a day before Plaintiff’s pre-employment

                   16 drug test (which Goodfellow required of all of its employees in safety-sensitive positions) and

                   17 during her employment with Goodfellow and (2) Plaintiff’s illegal sale of prescription drugs

                   18 during her employment with Goodfellow. Plaintiff’s medical records and testimony on these
                   19 subjects are relevant to Goodfellow’s defense.

                   20            A.        Evidence of Plaintiff’s use and consumption of marijuana and sale of
                                           prescription drugs is relevant to Goodfellow’s after-acquired evidence defense.
                   21

                   22            FRE Rule 401 sets forth that “[e]vidence is relevant if: (a) it has any tendency to make a

                   23 fact more or less probable than it would be without the evidence; and (b) the fact is of

                   24 consequence in determining the action.” Here, this evidence has the tendency to prove that

                   25 Plaintiff consumed marijuana a day before and during her employment and illegally sold her

                   26 prescription drugs, which facts that are of consequence in determining Goodfellow’s after-

                   27 acquired evidence defense.

                   28 / / /
LEWIS
BRISBOIS                4814-9500-3807.1                            2                            4:18-cv-01474-HSG
BISGAARD                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                             MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                          Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 3 of 9



                    1          The after-acquired evidence doctrine may immunize an employer from liability altogether.

                    2 Camp v Jeffer, Mangels, Butler & Marmaro, 35 CA4th 620, 632 (1995). When the plaintiff's

                    3 wrongdoing goes to the “heart” of the employment relationship, the doctrine may preclude the

                    4 plaintiff from obtaining any relief. Id. at 637. In Camp, the plaintiffs falsely represented to the

                    5 defendant law firm that they had never been convicted of a felony, when in fact they had been

                    6 convicted of conspiring to defraud a federally insured bank. This went to the heart of the

                    7 employment relationship because the defendant was required to certify to one of its clients (the

                    8 Resolution Trust Corporation) that none of its employees were convicted felons. The plaintiffs’

                    9 misrepresentation thus also put the law firm at risk of losing its contract with the client.

                   10 Defendant contends it would not have hired Plaintiff at all if it had known about Plaintiff’s use and

                   11 consumption of marijuana immediately before Plaintiff took her pre-employment drug test,

                   12 Plaintiff’s consistent marijuana use, and Plaintiff’s illegal sale of prescription drugs. All of these

                   13 actions go to the heart of the employment relationship. Defendant also contends it would have

                   14 terminated Plaintiff for these reasons had it learned about her misconduct during her employment.

                   15          Further, Plaintiff’s reliance on Quan v. Smithkline Beecham Corp. for the proposition that

                   16 evidence related to an after-acquired evidence defense only comes into play after a finder of fact

                   17 determines that an employer is liable is misplaced. Quan sets forth just the opposite—“after-

                   18 acquired evidence may be used when the employer contests liability on the ground that the
                   19 plaintiff was never qualified for the job in the first place.” Quan v. Smithkline Beecham Corp.,

                   20 151 F. App'x 518, 519 (9th Cir. 2005). Moreover, the other case cited by Plaintiff—Rooney v.

                   21 Koch Air, LLC, does not address when evidence related to an after-acquired evidence defense may

                   22 be presented at trial. Rather, the Court in Rooney merely reviewed a District Court’s grant of

                   23 summary judgment. Rooney v. Koch Air, LLC, 410 F.3d 376, 380 (7th Cir. 2005).

                   24                  1.      Use and Consumption of Marijuana

                   25          Goodfellow is an excavation company whose primary focus is on the health and safety of

                   26 its employees on the jobsite. Accordingly, Goodfellow’s Substance Abuse Policy makes clear that

                   27 its employees are subjected to five possible types of drug tests: (1) pre-employment testing, (2)

                   28 post-accident testing, (3) reasonable cause testing, (4) random testing, and (5) recall testing. The
LEWIS
BRISBOIS              4814-9500-3807.1                                   3                                  4:18-cv-01474-HSG
BISGAARD                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                            MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                          Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 4 of 9



                    1 policy makes clear that “prohibited drug” includes “marijuana”. Declaration of Allison Shrallow,

                    2 ¶ 2, Ex. A. Further, the policy states that “the Company will not hire an applicant or continue to

                    3 employ an employee who fails a drug test after the Medical Review Officer determines that there

                    4 is no legitimate medical explanation for the confirmed positive test result other than the

                    5 unauthorized use of a prohibited drug. An employee who fails a drug test will be discharged.” Id.

                    6 The same is true if an employee refuses to take a drug test. Id. Finally, the policy sets forth that

                    7 “the use of marijuana or cannabinoids is a violation of this Policy, even if said use is prescribed by

                    8 a licensed physician, given that. . . the use of marijuana could affect the safety of the Company’s

                    9 employees, clients and third parties.” Id. Thus, according to this policy, if an employee tested

                   10 positive for marijuana, they would be terminated regardless of whether the employee consumed

                   11 marijuana on the jobsite or during off hours, or whether the employee has a prescription for

                   12 marijuana. It follows that Goodfellow prohibited its employees from using marijuana at all

                   13 immediately before and during their employment with Goodfellow.

                   14          Plaintiff’s medical records reflect that on February 23, 2017 or approximately three months

                   15 before Plaintiff’s began her employment with Goodfellow, that Plaintiff’s doctor advised Plaintiff

                   16 “not to use Marijuani (sic) and as per [patient] she has been using for long time.” See Plaintiff’s

                   17 Exh. 6. Her medical records also reveal that Plaintiff uses marijuana five times per week and that

                   18 on April 7, 2017 or about a month before Plaintiff started her employment with Goodfellow,
                   19 Plaintiff tested positive for THC (the active ingredient in marijuana) and Cannabinoids. Id.

                   20 Plaintiff’s medical records reflect that on May 8, 2017 or one day before Plaintiff took her pre-

                   21 employment drug test and began working for Goodfellow, Plaintiff’s urine drug screen came back

                   22 positive for marijuana. Id. Her medical records dated May 9, 2017, or the same day Plaintiff

                   23 started her employment with Goodfellow, reflect that Plaintiff “also uses Marijuani (sic) for sleep

                   24 and releax (sic).” Id. Her doctor noted, ‘[i]f she is taking Marijuani (sic), I can not (sic) prescribe

                   25 any pain medicine and anxiety medicine.” Further, Plaintiff’s medical records reflect that “her

                   26 serial urine toxicology screens . . . 2/17 and 6/17 all show (+) [positive] THC: does she carry a

                   27 medical THC card? I suspect she is getting this from outside [Kaiser Permanente]. . . .” Id.

                   28 Accordingly, Goodfellow has good cause to believe that Plaintiff cheated on her pre-employment
LEWIS
BRISBOIS              4814-9500-3807.1                               4                                  4:18-cv-01474-HSG
BISGAARD                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                            MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                          Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 5 of 9



                    1 drug test and used marijuana immediately before and during her employment with Goodfellow in

                    2 direct violation of Goodfellow’s Substance Abuse Policy, which goes to the heart of Plaintiff’s

                    3 employment with Goodfellow and thus these actions are directly relevant to Goodfellow’s after-

                    4 acquired evidence defense. Further, Goodfellow’s suspicion that Plaintiff somehow cheated on

                    5 her pre-employment drug test was corroborated by Plaintiff’s comment to her doctor on November

                    6 11, 2018, when her doctor informed her that her urine test came back positive for marijuana. The

                    7 doctor’s notes reflect “called and spoke to [patient], relayed message before per PCP instruction,

                    8 [patient] upset and stated she was tired of it and she did not believe urine test was still positive,

                    9 stated she was going to do it like everyone else and buy it on the street.” Id.

                   10          Moreover, Plaintiff testified at her deposition that she used marijuana during her

                   11 employment with Goodfellow. Shrallow Dec. ¶ 3, Ex. B. Plaintiff also testified that she believed

                   12 she could use marijuana while being employed by Goodfellow as long as it was not at the

                   13 workplace, claiming it was her “personal business.” Id. at

                   14                  2.      Illegal Sale of Prescription Drugs

                   15          Plaintiff testified during her sworn deposition to the illegal sale of a controlled substance,

                   16 specifically hydrocodone (Norco, a Schedule III drug) and diazepam (Valium, a Schedule IV

                   17 drug). Dkt. 53-1. Plaintiff testified she was in possession of a prescription for these controlled

                   18 substances since 1990 but that she has sold “all of them” to her friend except for “a couple” that
                   19 she kept for personal use to enable her to pass a drug screening evidencing use so that she could

                   20 obtain monthly refills. Id. Both Federal and State law punish the unlawful sale of controlled

                   21 substances. See e.g., 21 U.S.C. §§ 841, 960, 962, and 46 U.S.C. § 70506; Health & Saf. Code, §

                   22 11352. Had Goodfellow known about Plaintiff’s illegal activity it would not have hired Plaintiff

                   23 in the first instance.

                   24          Plaintiff waived her Fifth Amendment privilege by answering these questions under oath

                   25 while in the presence of her attorney. See Minnesota v. Murphy 465 U.S. 420, 427 (1983)(“the

                   26 privilege must be invoked at the time the question is asked, or it is lost by waiver.”) Accordingly,

                   27 Goodfellow intends to use Plaintiff’s deposition testimony on this topic at trial and ask her further

                   28 questions about it. Since Plaintiff has already admitted to a crime, she cannot invoke the privilege
LEWIS
BRISBOIS              4814-9500-3807.1                                  5                                 4:18-cv-01474-HSG
BISGAARD                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                            MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 6 of 9



                    1 at trial since she would not further incriminate herself by answering specific questions about it.

                    2 See Rogers v. United States, 340 U.S. 367, 372-73, 71 S. Ct. 438, 442 (1951). And if Plaintiff

                    3 tries to invoke the Fifth Amendment privilege at trial, then the jury should be instructed that an

                    4 adverse inference may be drawn by Plaintiff’s invocation so as to not prejudice Goodfellow. See

                    5 Doe ex rel Rudy-Glanzer v. Glanzer, 232 F3d 1258, 1264 (9th Cir 2000)( “not allowing the

                    6 negative inference to be drawn poses substantial problems for an adverse party who is deprived of

                    7 a source of information that might conceivably be determinative in a search for the truth.”).

                    8            Contrary to what Plaintiff’s claims in her motion, Judge Westmore’s Order focused on the

                    9 narrow issue of whether Goodfellow was entitled to additional deposition time to question

                   10 Plaintiff about her sale of prescription medications and did not focus on whether Plaintiff’s

                   11 deposition testimony was relevant to Goodfellow’s after-acquired evidence defense. Judge

                   12 Westmore only opined that because Plaintiff applied for and accepted new employment after her

                   13 alleged constructive termination, the mitigation of back pay defense does not apply. Dkt. 65.

                   14            Accordingly, this evidence is relevant to Goodfellow’s after-acquired evidence defense and

                   15 if proven, bars Plaintiff from any recovery on her discrimination causes of action. Accordingly,

                   16 Goodfellow should be entitled to present this evidence at the same time as Plaintiff’s case in chief

                   17 for the purpose of judicial efficiency and fairness to Goodfellow.

                   18            B.        Evidence of Plaintiff’s sale of prescription medications and use of marijuana
                                           would not cause unfair prejudice, confuse the issues, or mislead the jury
                   19

                   20            This evidence is not unfairly prejudicial. Plaintiff admits to both consuming marijuana and

                   21 selling her prescription drugs, both of which are/were illegal in May through September 2017. In

                   22 other words, Goodfellow is fairly—not unfairly—depicting her as someone who broke the law,

                   23 which Plaintiff has admitted. Because adult marijuana use in California is now generally legal and

                   24 juries presumably have a more lax view of it and because Plaintiff solely sold and did not consume

                   25 her prescription drugs, there is little chance of a jury viewing her as an “addict” as Plaintiff claims.

                   26 Finally, Goodfellow will present the evidence in a straight forward way to alleviate Plaintiff’s

                   27 concerns that the jury might believe that Plaintiff was using drugs or that drug use was related to

                   28 Plaintiff’s choice to resign.
LEWIS
BRISBOIS                4814-9500-3807.1                            6                            4:18-cv-01474-HSG
BISGAARD                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                             MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 7 of 9



                    1            C.        Evidence of Plaintiff’s sale of prescription medications and use of marijuana is
                                           not being used as character evidence
                    2

                    3            Goodfellow is solely using the evidence for the purpose of proving its after-acquired

                    4 evidence defense and to rebut Plaintiff’s claims in this action and not for the improper purpose of

                    5 maligning Plaintiff’s character as a criminal, dishonest or an addict.

                    6 III.       CONCLUSION

                    7            Based on the foregoing, Goodfellow respectfully requests the Court to deny Plaintiff’s

                    8 motion and allow it to produce evidence related to Plaintiff’s sale of prescription medications and

                    9 use and/or consumption of marijuana immediately before and during Plaintiff’s employment with

                   10 Goodfellow.

                   11

                   12 DATED: August 13, 2019                        LEWIS BRISBOIS BISGAARD & SMITH              LLP

                   13

                   14
                                                                    By: /s/Allison L. Shrallow
                   15                                                   Joseph R. Lordan
                                                                        Allison L. Shrallow
                   16                                                   Attorneys for Defendant GOODFELLOW TOP
                                                                        GRADE CONSTRUCTION, LLC (erroneously
                   17                                                   sued as Goodfellow Top Grade)
                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4814-9500-3807.1                            7                            4:18-cv-01474-HSG
BISGAARD                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING PRESCRIBED
& SMITH LLP                                             MEDICATION AND JEWELRY
ATTORNEYS AT LAW
                            Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 8 of 9



                    1                          FEDERAL COURT CERTIFICATE OF SERVICE

                    2                                   Trina Hill v. Goodfellow Top Grade

                    3                  U.S. District Court-ND, Oakland Division, Case No. 4:18-CV-01474-HSG

                    4 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    5         At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
                    6 in the office of a member of the bar of this Court at whose direction the service was made.

                    7      On August 13, 2019, I served the following document(s): DEFENDANT’S
                      OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 1 REGARDING
                    8 PRESCRIBED MEDICATION AND JEWELRY

                    9         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                   10
                                                       SEE ATTACHED SERVICE LIST
                   11
                                 The documents were served by the following means:
                   12
                                (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   13            documents with the Clerk of the Court using the CM/ECF system, which sent notification
                                 of that filing to the persons listed above.
                   14
                              I declare under penalty of perjury under the laws of the United States of America and the
                   15 State of California that the foregoing is true and correct.

                   16            Executed on August 13, 2019, at San Francisco, California.

                   17

                   18                                                    /s/Berenice Barragan
                                                                         Berenice Barragan
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4814-9500-3807.1                                  8                               4:18-cv-01474-HSG
& SMITH LLP                                                   CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 105 Filed 08/13/19 Page 9 of 9



                    1                                              SERVICE LIST
                                                          Trina Hill v. Goodfellow Top Grade
                    2                  U.S. District Court-ND, Oakland Division, Case No. 4:18-CV-01474-HSG

                    3                                                 Attorneys for Plaintiff TRINA HILL
                         J. David Hadden
                    4    Lynn H. Pasahow
                                                                      Telephone: 650.988.8500
                         FENWICK & WEST LLP
                    5                                                 Facsimile: 650.938.5200
                         801 California Street
                                                                      Email: dhadden@fenwick.com
                         Mountain View, CA 94041
                    6                                                        lpasahow@fenwick.com
                                                                      Attorneys for Plaintiff TRINA HILL
                    7    Matthew B. Becker
                         Eric B. Young
                    8                                                 Telephone: 415.875-2300
                         Cheih Tung
                                                                      Facsimile: 415.281.1350
                         FENWICK & WEST LLP
                    9                                                 Email: mbecker@fenwick.com
                         555 California Street, 12th Floor
                                                                             eyoung@fenwick.com
                   10    San Francisco, CA 94104
                                                                             ctung@fenwick.com
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4814-9500-3807.1                                 9                             4:18-cv-01474-HSG
& SMITH LLP                                                   CERTIFICATE OF SERVICE
ATTORNEYS AT LAW
